COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  IN RE: GUARDIANSHIP OF                         §             No. 08-20-00206-CV
  JOHN V. WALTER, AN ALLEGED
  INCAPACITATED PERSON,                          §                Appeal from the

                       Appellant.                §                 Probate Court

                                                 §            of Dallas County, Texas

                                                 §               (PR-20-01181-1)

                                          ORDER

        Pending before the Court is Appellee J. Blake Walter’s motion to dismiss appeal for lack

of jurisdiction and to abate proceedings and stay briefing schedule. The motion ONLY AS TO

abate proceedings and stay briefing schedule is GRANTED. Therefore, the appeal is abated and

the briefing deadlines are suspended pending the ruling of the motion to dismiss for lack of

jurisdiction.

        IT IS SO ORDERED this 1st day of March, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.